As Filed with the Securities and Exchange Commission on November 21, 2012 File Nos. 333–16093 811–07923 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N–1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post–Effective Amendment No.53 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.54 CNI CHARTER FUNDS (Exact Name of Registrant as Specified in its Charter) 400 North Roxbury Drive Beverly Hills, California 90210 (Address of Principal Executive Office) (800) 708-8881 (Registrant’s Telephone Number, Including Area Code) William J. Souza, Esq. 400 North Roxbury Drive Beverly Hills, California 90210 (Name and Address of Agent for Service) It is proposed that this filing will become effective: [] immediately upon filing pursuant to Rule 485(b) [X] on November 28, 2012, pursuant to Rule 485(b) [ ] 60 days after filing pursuant to Rule 485(a)(1) [] 75 days after filing pursuant to Rule 485(a)(2) [] on pursuant to Rule 485(a)(1) If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Please Send Copy of Communications to: MICHAEL GLAZER Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071-3106 EXPLANATORY NOTE This Post-Effective Amendment No. 53 to the Registration Statement on Form N-1A for CNI Charter Funds (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933 (the “1933 Act”) solely for the purpose of delaying, until November 28, 2012, the effectiveness of Post-Effective Amendment No. 52 (“PEA No. 52”), which was filed with the Commission via EDGAR Accession No. 0001398344-12-002972 on September 12, 2012, pursuant to paragraph (a)(2) of Rule 485 under the 1933 Act.Since no other changes are intended to be made to PEA No. 52 by means of this filing, Parts A, B and C of PEA No. 52 are incorporated herein by reference. PART A – PROSPECTUS The Prospectus for the CNI Charter Funds is incorporated herein by reference to Part A of PEA No. 52. PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for the CNI Charter Funds is incorporated herein by reference to Part B of PEA No. 52. PART C – OTHER INFORMATION The Part C of this Post-Effective Amendment is incorporated herein by reference to Part C of PEA No. 52. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (the “1933 Act”) and the Investment Company Act of 1940, as amended, the Registrant, CNI Charter Funds, certifies that it meets all requirements for effectiveness of this Post-Effective Amendment to the Registration Statement pursuant to Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Beverly Hills, the State of California, on this 21st day of November, 2012. CNI CHARTER FUNDS By: /s/ Richard Gershen Richard Gershen President, Chief Executive Officer Pursuant to the requirements of the 1933 Act, this Post-Effective Amendment to Registrant’s Registration Statement has been signed below by the following persons in the capacities indicated on November 21, 2012. /s/ Richard Gershen President & Richard Gershen Chief Executive Officer /s/ Eric Kleinschmidt Controller & Eric Kleinschmidt Chief Operating Officer Irwin G. Barnet* Trustee Irwin G. Barnet Vernon C. Kozlen * Trustee Vernon C. Kozlen Victor Meschures* Trustee Victor Meschures William R. Sweet* Trustee William R. Sweet James R. Wolford* Trustee James R. Wolford * By: /s/ Richard Gershen Richard Gershen, Attorney–in–Fact pursuant to Power of Attorney
